DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on 04/26/2021 is acknowledged.
Claims 9-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2021.  Accordingly, claims 1-22 are pending, with claims 9-22 currently withdrawn.  Claims 1-8 are examined.

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No.  PCT/US2017/058845, filed 10/27/2017, which claims the benefit of 62/415876, filed 11/01/2016.  
Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van der Zaag et al (US2013/0226621A1).
With respect to claim 1, Van der Zaag at Fig. 1-4 and 9 teaches a system (computer systems displayed in these Fig.) for diagnosing and testing  (Fig. 4) for a disease. Van der Zaag at [0030], [0046], [0075], [0095], [0098], and Fig. 8-9 teaches an assay apparatus (microarray for protein expression, gene expression, protein DNA interactions, etc.) storing a plurality of capture reagents (reagents immobilized to microarray; protein array; DNA array), the assay apparatus configured to perform a plurality of different assays (gene expression, DNA Methylation, protein expression, etc.) on a patient sample using the plurality of capture reagents (reagents on the microarray or the various arrays).  Specifically, Van der Zaag at [0017], [0086], [0095], claims 17-18, and Figures 8-9 teaches that the same platform can be used to perform multiple different modalities and teaches that the computer selects an assay for the patient sample.  Van der Zaag at Fig. 1 and [0037] teaches a user interface (12) in operable communication with the assay apparatus (see Fig. 1).  Van der Zaag at [0037] teaches that the user interface allows for input of 
With respect to claim 3, Van der Zaag at [0041], [0085]-[0086], and Fig. 8, teaches that at least on disease profile database (CDS past patient case database) is configured to output a plurality of recommended assays (battery of test) to be performed by and stored by the assay apparatus (available in the system).  Each different assay necessarily uses different capture reagents for different targets.
With respect to claim 4, Van der Zaag at [0048] teaches that the tests can perform each of the plurality of tests separately (if the first test generates a positive result than a second test should be performed.)
With respect to claim 5, Van der Zaag at [0019] teaches that the tests can be performed the tests in parallel (simultaneously).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van der Zaag et al (US2013/0226621A1) in view of Wakamiya (US20080241937A1) and Fritchie et al., (US2009117620).

Van der Zaag does not teach binding the capture reagents to paramagnetic particles, binding the molecules from the patient sample to the capture reagents, or analyzing the bound analyte molecule from the patient sample.
However, Wakamiya at abstract and [0084] teaches an automated analyzer that can perform immunoassays (protein expression assays).  Wakamiya at [0159] and Fig. 27 teaches selecting the assay.  Wakamiya at [0048] teaches that that automated analyzer binds capture reagents to magnetic particles, binding analyte molecules from the patient sample to at least one of plurality of capture reagents, and analyzing the bound analyte molecules in the patient sample to determine the amount (which necessarily reflects a positive or negative result).
Fritchie, throughout the reference and especially at [0058], describes a similar assay system, which uses magnetic beads and states that magnetic means paramagnetic. 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used paramagnetic particles, as taught by Fritchie, and the assay of Wakamiya, in the system of Van der Zaag.


One of ordinary skill in the art would have a reasonable expectation of success, because Fritchie demonstrates that, in the art, magnetic particles means paramagnetic particles and because Wakamiya teaches a successful immunoanalyzer that can be connected to a computer system.
With respect to claim 6, Van der Zaag at [0041], [0085]-[0086], and Fig. 8, teaches that at least on disease profile database (CDS past patient case database) is configured to output a plurality of recommended assays (battery of test) to be performed by and stored by the assay apparatus (available in the system).  This indicates that more than one tests can be performed. Wakamiya at abstract and [0084] teaches an automated analyzer that can perform immunoassays (protein expression assays).  Wakamiya at [0159] and Fig. 27 teaches selecting the assay, implying multiple assays can be performed.  Wakamiya at [0048] teaches that that automated analyzer binds capture reagents to magnetic particles, binding analyte molecules from the patient sample to at least one of plurality of capture reagents, and analyzing the bound analyte molecules in the patient sample to determine the amount (which necessarily reflects a positive or negative result). When multiple assays are performed the claim limitations of two or more are met.

With respect to claim 8, Wakamiya at Fig. 1, Fig, 7, Fig. 35, [0008], [0049]-[0050], [0068], [0070]-[0073], [0085], [0104], [0106]-[0107], and [0153]-[0154] teaches a reagent storage device (holder) storing the plurality of different capture reagents (Fig. 35), and wherein the logic implementer (control device/control unit 4 including CPU, which controls the body control unit) is configured to cause a pipette to aspirate each capture reagent of the combination of the reagent into the same container (each capture reagent is retrieved from a corresponding stored location [0049]-[0050]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-46 and 60 of copending Application No. 15746896 in view of  Van der Zaag et al (US2013/0226621A1). The copending Application appears to teach an assay apparatus storing a plurality of capture reagents (claim 39) and configured to perform a plurality of different assays (claim 68) on a patient sample using the plurality of capture reagents.  Van der Zaag at claim 39 teaches a user interface in operable communication with the assay apparatus.  Van der Zaag at claim 39 teaches a control unit (logical implementer) but does not teach the configuration or that the user interface allows the input of symptoms.

It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have allowed the input of symptoms and 
One of ordinary skill in the art would have been motivated to have allowed the input of symptoms and configured the control unit as claimed, as taught by Van der Zaag, in order to allow for automated diagnosis and assay selection.
One of ordinary skill in the art would have a reasonable expectation of success, because Van der Zaag teaches a successful machine.

This is a provisional nonstatutory double patenting rejection.
 Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-10, 18-19, 21, 23-25,and  27-32 of copending Application No. 15745397 in view of  Van der Zaag et al (US2013/0226621A1). The copending Application appears to teach an assay apparatus storing a plurality of capture reagents (claim 1) and configured to perform a plurality of different assays (claim 2) on a patient sample using the plurality of capture reagents.  Van der Zaag at claims 1 and 8 teaches a user interface in operable communication with the assay apparatus and teaches allowing input of symptoms.  Van der Zaag at claim 1teaches a control unit (logical implementer) but does not teach the configuration.
However, Van der Zaag at Fig. 1-4 and 9 teaches a system (computer systems displayed in these Fig.) for diagnosing and testing  (Fig. 4) for a disease. Van der Zaag at [0030], [0046], [0075], [0095], [0098], and Fig. 8-9 teaches an assay apparatus (microarray for protein expression, gene expression, protein DNA interactions, etc.) storing a plurality of capture reagents (reagents immobilized to microarray; protein array; DNA array), the assay apparatus configured to perform a plurality of different assays (gene expression, DNA Methylation, protein 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have a configured the control unit as claimed, as taught by Van der Zaag, in the system of copending Application No. 15745397.
One of ordinary skill in the art would have been motivated to have configured the control unit as claimed, as taught by Van der Zaag, in the system of copending Application No. 15745397, as taught by Van der Zaag, in order to allow for automated diagnosis and assay selection.
.

This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20150204867 (automated analyzer); US6383135B1 (screening patient symptoms), US20070254277 (automated analyzer), US20030033091A1 (picking assay), and US20040122790A1 (machine learning diagnostics).
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641